Title: From Henry Clay to John Quincy Adams, 1817 to 1825
From: Clay, Henry,Clay, Lucretia Hart
To: Adams, John Quincy


				
					
					Saturday.
				
				Mr. Clay’s respectful Compliments to Mr. Adams and Mrs. Adams and he regrets Extremely that confinement to his room by indisposition prevents him from having the pleasure of dining with them to day.
				
				
			
                        
                            
                            
                        
                        Tuesday MorningMr. and Mrs. Clay regret that a very bad cold with which he is afflicted deprives them of the honor of accepting Mr. and Mrs. Adams’s invitation to dinner on friday next.Mrs. Holley having left Washington for a few weeks will also be unable to avail herself of the honor intended her.
                        
                        22d. Decr.Mr. Clay has the honor to accept the invitation of Mr. Adams and Mrs Adams to dinner on the 30th. inst.
                        
                        
                    
                        13 Feb.Mr. Clay has the honor to accept the invitation of the President’s to dinner on friday next.
                        
                        
                    
                        7th. Nov.Mr Clay presents his respectful Compliments to the President, and he regrets extremely that late events will not allow him the honor of accepting his invitaiton to dinner on wednesday next.
                        